Citation Nr: 0334450	
Decision Date: 12/10/03    Archive Date: 12/16/03

DOCKET NO.  02-14 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to special monthly compensation by reason of 
being in need of regular aid and attendance or on account of 
being housebound.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel




INTRODUCTION

The appellant had active military service from August 1968 to 
April 1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2002 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Columbia, South Carolina.  


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2003)), was signed into law.  
Under the VCAA, VA's duty to notify and duty to assist have 
been significantly expanded.  First, VA has a duty to provide 
notice of any information necessary to complete the claim, if 
it is incomplete.  38 U.S.C.A. § 5102; 38 C.F.R. 
§ 3.159(b)(2) (2003).  Second, VA has a duty to notify the 
claimant of any information and evidence needed to 
substantiate a claim, and of what part of that evidence is to 
be provided by the claimant and what part VA will attempt to 
obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate the claim.  
38 U.S.C.A. §§ 5107(a), 5103A; 38 C.F.R. § 3.159(c).  

In this case, a review of the claims file does not reveal 
that the appellant has been advised of the changes brought 
about by VCAA.  Specifically, it does not appear that the 
appellant has been sent any VCAA notice that relates directly 
to the issue on appeal, which is entitlement to special 
monthly compensation by reason of being in need of regular 
aid and attendance or on account of being housebound.  Thus, 
the Board will remand the appellant's claim to ensure full 
and complete compliance with the enhanced duty-to-notify and 
duty-to-assist provisions of the VCAA.  It should also be 
pointed out that, in a decision promulgated on September 22, 
2003--Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 
No. 02-7007 (Fed. Cir. September 22, 2003)--the United States 
Court of Appeals for the Federal Circuit invalidated the 30-
day response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C. § 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339, 1348 
(Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCAA notice under 
38 U.S.C.A. § 5103(a) is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  Therefore, 
since this case is being remanded for additional development, 
the RO should take this opportunity to inform the appellant 
that a full year is allowed to respond to a VCAA notice under 
§ 5103(a).

In the instant case, the appellant contends that he needs the 
assistance of another in order to function on a day-to-day 
basis.  In this regard, the Board notes that the appellant 
has one service-connected disability, post-traumatic stress 
disorder (PTSD), which has been evaluated as 100 percent 
disabling.  

In March 2001, the appellant underwent a VA PTSD examination.  
At that time, he stated that in regard to his daily routine, 
he would get up around 10:30 in the morning, get dressed, 
have some breakfast, sit in an easy chair, maybe get on the 
internet or read a little bit, and do a little "upkeep 
work" around the house.  The appellant indicated that 
generally, he did not go out of the house to shop.  He noted 
that he did leave the house twice a week to go to a VA 
hospital where he was involved in a support group.  According 
to the appellant, he went to bed around 9:00 in the evening.  
Following the mental status evaluation, the appellant was 
diagnosed with PTSD, and the examiner stated that the 
appellant had serious symptoms of PTSD.  According to the 
examiner, the appellant was unable to work, had no friends, 
and was socially isolated.  The examiner indicated that he 
considered the appellant to be moderately to severely 
disabled from his psychiatric disorder.  

In correspondence from the appellant's wife, received by the 
RO in April 2001, it was noted that the appellant needed 
supervision in order to make sure that he took his 
medications and maintained daily proper hygiene.  His wife 
further indicated that the appellant was unable to keep his 
home environment clean and was unable to prepare his own 
meals.  

A November 2001 VA Examination for Housebound Status or 
Permanent Need for Regular Aid and Attendance (VA Form 21- 
2680) shows that at that time, the examining physician noted 
that the appellant was neatly dressed and well groomed.  The 
examiner further indicated that the appellant's memory 
impairment, which was associated with his PTSD, impeded his 
ability to perform routine activities, including medication 
management and meal preparation.  However, the examiner did 
not respond to specific questions on whether the appellant 
required the daily personal health care services of a skilled 
provider, without which the appellant would require hospital, 
nursing home, or other institutional care, or in the 
alternative, whether daily skilled services were not 
indicated.  

A VA examination was conducted in February 2002.  At that 
time, in reporting activities of daily living, the appellant 
claimed dependence for taking medications, managing money, 
and driving.  Following the mental status evaluation, the 
appellant was diagnosed with PTSD, and a Global Assessment of 
Functioning (GAF) score of 55 was assigned.  The examining 
physician stated that the appellant's reports of activities 
of daily living limitations, such as medication and financial 
management, appeared to stem from dependent traits.  In 
addition, the examiner indicated that the appellant's 
concerns about driving seemed to be a result of transient or 
situation anxiety producing interference with concentration.  
It was the examiner's opinion that overall, the appellant's 
level of disability due to cognitive impairment or memory 
problems was "none."  However, the examiner noted that in 
regard to the appellant's competence, the question of level 
and degree of the appellant's mood disturbance needed to be 
considered.  According to the examiner, the appellant 
possibly needed assistance due to lack of initiative or 
judgment in making decisions in his own best interest rather 
than because of cognitive impairment.  

In light of the above, it does not appear that the appellant 
has been afforded an examination which has assessed his need 
for aid and attendance or determined whether he is 
housebound.  In other words, the evidence of record does not 
indicate whether the appellant's service-connected disability 
alone, incapacitates him to such an extent that he would be 
unable to care for himself without the regular assistance of 
another person, or that it renders him housebound.  Thus, the 
Board finds that the RO should obtain a medical opinion to 
that effect.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims folder 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2003), and any other applicable 
legal precedent.  The appellant should be 
specifically told of the information or 
evidence he needs to submit to 
substantiate this specific claim, and of 
the time period for response.  
38 U.S.C.A. § 5103(b) (West 2003).  He 
should also be told what further evidence 
the RO will obtain, if any.

2.  The RO should ensure that its efforts 
to obtain any additional evidence 
identified by the appellant are fully 
documented in the claims folder.  If the 
RO is unsuccessful in obtaining any 
medical records identified by the 
appellant, it should inform the appellant 
and his representative of this and ask 
them to provide a copy of the outstanding 
medical records.

3.  After any additional evidence has 
been obtained and added to the record, 
the RO should make arrangements with the 
appropriate VA medical facility for the 
appellant to be afforded a VA examination 
to determine whether he is in need of 
regular aid and attendance of another or 
housebound as a result of his service-
connected disability.  All indicated 
studies should be performed.  A VA Form 
21-2680 (Examination for Housebound 
Status or Need for Regular Aid and 
Attendance) must be completed as well.  
It is imperative that the claims folder 
be provided to the examining physician 
for review prior to the examination.  At 
the conclusion of the evaluation, the 
examiner should express an opinion as to 
the medical probability that the claimant 
is either substantially confined to his 
home by reason of service-connected 
disability, or in need of regular aid and 
attendance due to service-connected 
disability as this term is defined by 
38 C.F.R. § 3.352.  A complete rationale 
should be provided for any conclusions 
reached.  

For the examiner's review and 
consideration, the Board will specify the 
criteria for housebound status and need 
for regular aid and attendance of another 
under the regulations.  

In order to establish the need for 
aid and attendance of another, the 
regulation indicates that, among 
others, the following factors may be 
accorded consideration: inability of 
a claimant to dress or undress 
himself, or to keep himself 
ordinarily clean and presentable; 
inability to attend to the wants of 
nature; or incapacity, either 
physical or mental, which requires 
care or assistance on a regular 
basis to protect the claimant from 
hazards or dangers incident to his 
or her daily environment.  

A finding that the veteran is 
"bedridden" may also entitle a 
veteran to aid and attendance of 
another.  Bedridden will be that 
condition which, through its 
essential character, actually 
requires that the veteran remain in 
bed.  The fact that a veteran has 
voluntarily taken to bed or that a 
physician has prescribed rest in bed 
for the greater or lesser part of 
the day to promote convalescence or 
cure will not suffice.  It is only 
necessary that the evidence 
establish that the veteran is so 
helpless as to need regular aid and 
attendance, not that there be a 
constant need.  

A veteran is considered to be 
permanently housebound by reason of 
service-connected disability or 
disabilities when the veteran is 
substantially confined, as a direct 
result of service-connected 
disabilities, to his dwelling and 
the immediate premises or, if 
institutionalized, to the ward or 
clinical areas, and it is reasonably 
certain that the disability or 
disabilities and resultant 
confinement will continue throughout 
his lifetime.  See 38 C.F.R. 
§§ 3.350, 3.352 (2003).  

4.  Thereafter, the RO should thoroughly 
review the claims file and take all other 
proper measures to ensure full and 
complete compliance with the duty-to-
notify and duty-to-assist provisions of 
the VCAA.  The RO should also ensure that 
the VA examination report addresses all 
questions asked.  If it does not, it must 
be returned to the examiner for 
corrective action.   

5.  Then, the RO should review and re-
adjudicate the issue on appeal.  If any 
such action does not resolve the claim, 
the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.  
38 U.S.C.A. § 5103(b) (West 2003).  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issue.  The 
appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.43 and 38.02.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).

